Citation Nr: 0814374	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for dermatitis of arms 
and pruritus ani, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO).  A notice of disagreement was filed in June 
2005, a statement of the case was issued in February 2006, 
and a substantive appeal was received in March 2006.

The veteran appeared at the RO and testified at a travel 
Board hearing before the undersigned Acting Veterans Law 
Judge in August 2007.  The transcript of that hearing has 
been associated with the claims file.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy, and 
he has not provided sufficient information regarding his 
claimed stressors to allow for verification.

2. Any current PTSD is not related to the veteran's active 
duty service. 

3.  The veteran's dermatitis of arms and pruritus ani is not 
productive of dermatitis affecting at least 20 percent of the 
entire body or 20 percent of exposed areas; nor does the 
dermatitis require systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected dermatitis of 
arms and pruritus ani have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in October 2004 and May 2005.  In March 2006, the 
veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and increased 
rating, any questions as to the appropriate disability rating 
for the service connection claim and effective dates to be 
assigned are rendered moot.  Thus, VA has satisfied its duty 
to notify the appellant.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of dermatitis of arms and pruritus 
ani and the effect of that worsening on employment and daily 
life.  The Board believes it significant that the veteran has 
been represented in the claims process by Disabled American 
Veterans, which organization represents numerous veterans.  
The Board believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains VA examinations performed in March 2004 
and May 2005.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

PTSD

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no evidence that the 
veteran participated in combat during active service.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran has 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service personnel records reflects that he 
served during the Korean War Era and the Vietnam War Era and 
received several medals, including the Air Force Commendation 
Medal (AFCM); however, the record does not reflect that a 
Valor Device was awarded in conjunction with the AFCM, nor is 
there any indication of the veteran's receipt of any other 
combat decorations.  Further, there is nothing in the 
veteran's service personnel records or service medical 
records to show combat.  

As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In February 2005, the veteran submitted a stressor statement 
that a "young kid" named Jimmie died in his arms in 1969.  
The veteran was unable to recall Jimmie's last name.  He 
stated that he killed the two enemy combatants who had shot 
Jimmie.  He also stated that there was a young American-
friendly pregnant Vietnamese girl who was sliced open, 
killing her baby.  He stated that they killed the 
perpetrators.  

VA outpatient treatment records dated in August 2005 reflect 
that the veteran was assessed as having PTSD.  In a letter 
dated in November 2006, Robert D. Brugger, PA-C, from the VA 
PTSD/Trauma Clinic, noted that the veteran has chronic/severe 
PTSD.  Dr. Brugger stated that the veteran presented with 
suicidal thinking in August 2005.  He noted that the veteran 
displayed the full spectrum of symptoms associated with the 
diagnosis of PTSD.  He stated that the veteran remained 
severely disabled with a Global Assessment of Functioning 
(GAF) score of 42, which indicates severe social impairment 
in relationships, severe social impairment in mood, severe 
social impairment in judgment, severe social impairment in 
anxiety, and recurrent thoughts of suicide.  

Based on the current evidence of claimed stressors submitted 
by the veteran, there are insufficient details to allow for 
corroboration.  The veteran's specific claimed stressors are 
that he witnessed the following:  (1) a young man he 
befriended named Jimmie was hit by enemy fire and the veteran 
recovered Jimmie's body as Jimmy expired, and (2) he found 
the dead body of a pregnant woman who was sliced open.  
Significantly, the veteran did not provide any specific 
information pertaining to these people or incidents, such as 
full names and the dates or approximate dates of such deaths.  
Thus, the veteran's statements do not provide specific enough 
details of the claimed stressors that would reasonably allow 
for corroboration.  The Board acknowledges the veteran's 
statements that he had traumatic experiences in service; 
nevertheless, the veteran has failed to provide the necessary 
specifics of stressor information to confirm them.

The Board stresses that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service. 
 Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

Thus, the veteran's claim must fail since there is no 
competent evidence that his PTSD is related to a verified 
stressor.  In other words, service connection for PTSD must 
be denied as there is no evidence that any current PTSD that 
the veteran may have is related to any stressors that 
occurred during his active duty service.  

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors is 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  In view of 
the foregoing, because there is no credible supporting 
evidence of an in-service stressor, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


Dermatitis of arms and pruritus ani

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected dermatitis of arms and 
pruritus ani warrants an increased disability rating.  A 
December 1978 rating decision granted service connection for 
dermatitis of arms and pruritis ani and assigned a 
noncompensable disability rating under Diagnostic Code 7899.  
A May 1990 rating decision increased the disability rating to 
10 percent from August 3, 1989 under Diagnostic Code 7899.  A 
March 1995 rating decision continued the 10 percent 
disability rating and rated the veteran under Diagnostic Code 
7899-7806.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's specific disability is not listed on the Rating 
Schedule, and the RO initially assigned Diagnostic Code 7899 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2007).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.118, DC 
7806, dermatitis or eczema.  Under Diagnostic Code 7806, 
eczema is evaluated as noncompensable for less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected, and no more than topical therapy required during 
the previous 12-month period.  A 10 percent rating is 
warranted for dermatitis or eczema when, at least 5 percent, 
but less than 20 percent of the entire body is covered; or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected; or for dermatitis or eczema that requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted for dermatitis or eczema, affecting 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas, or for dermatitis or eczema that requires systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

The veteran underwent a VA examination in March 2004.  He 
reported that he had a rash on his body while in Vietnam and 
that the rash was not present at time of examination.  He 
stated that he used triamcinolone cream for the rash on his 
forearms.  

Upon physical examination, the veteran had hypopigmented 
scars on both forearms from healing of previous rashes.  He 
had actinic keratoses present over the arm and the left 
forearm was hyperemic, possibly from scratching.  The rash 
involved the forearms, the dorsal surface primarily from the 
elbow to the wrists.  The examiner diagnosed eczema, 
currently resolved, as well as actinic keratoses of the 
forearm.  

The veteran underwent another VA examination in May 2005.  He 
reported that his forearms itched constantly since the onset 
of the condition in 1969 and continued to be a problem.  He 
stated that he used hydrocortisone cream, triamcinolone 
ointment, Eucerin cream and hydroxyzine for the condition, 
and that other treatments had not been used.  

Upon physical examination, the examiner found generalized 
hyperpigmentation for the dorsum of each forearm that was 
between the elbow and the wrist.  In addition, each forearm, 
on the dorsum, demonstrated both hyperpigmented and 
hypopigmented patches.  On the left forearm, there was a 
linear, hypopigmented streak which was 1.5 centimeters in 
length and 3 millimeters in width.  Next to that was an 
irregular-shaped hypopigmented lesion which was 5 millimeters 
by 8 millimeters in size.  For the left forearm, on the 
radial aspect of the dorsum, the veteran had several 
hyperpigmented patches approximately 3 millimeters in 
diameter.  For the right forearm, on the dorsum, the veteran 
had several hyperpigmented patches.  For the proximal 
forearm, there was a patch that was 1.5 centimeters by 5 
centimeters in size.  Above that was a white patch which was 
5 millimeters in diameter.  Below the hyperpigmented patch on 
the ulnar aspect of the forearm were multiple hyperpigmented 
patches, each approximately 5 millimeters to 8 millimeters in 
diameter.  Just above the wrist was a hyperpigmented patch 
which was 2 centimeters by 5 centimeters in diameter, next to 
which was a 6 millimeter in diameter white patch.  The 
estimated involvement of the forearms was 15 percent for each 
side.  The examiner noted that the veteran reported no other 
skin lesions related to this examination and reported that 
there was no pruritus ani at that time.  

The Board acknowledges the veteran's contentions and has 
reviewed the evidence.  However, after reviewing the totality 
of the evidence, the Board is compelled to conclude that an 
increased rating is not warranted.  The Board finds that the 
medical findings on examination are quite detailed and clear 
and simply do not show the degree of involvement to warrant 
an increased rating.  The Board notes that the dermatitis 
does not affect at least 20 percent of the entire body or 20 
percent of exposed areas.  For example, the May 2005 VA 
examiner noted that the dermatitis affected 15 percent of 
both forearms.  Furthermore, the dermatitis does not require 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
For example, the veteran reported at the May 2005 VA 
examination that his only treatments included hydrocortisone 
cream, triamcinolone ointment, Eucerin cream and hydroxyzine.  
Thus, a 30 percent rating is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

2.  Entitlement to an increased rating for dermatitis of arms 
and pruritus ani, currently rated 10 percent disabling, is 
denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


